DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species II (claims 3-4) in the reply filed on 05/25/2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden searching for both species as the search area are the same.  This is not found persuasive because each species would require different consideration and search.  
Searching for a determinor to determine a seal defect in the welded portion when the detection element is pushed out from the welded portion as suggested by Figs. 2-4, are different than searching for a detector with proximity sensor that detect a proximity of a tip of the detection element, as suggested by Fig. 5.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loecht, Heinrich (DE 10 2007 022 854).
Regarding claim 1: Loecht discloses a packing machine comprising: a guide configured to guide a sheet of packaging material formed in a 5tubular shape (Fig. 1; via guide 5 & sheet 4); a sealing device configured to fuse an overlapping portion of the packaging material (via sealing device 2); a detection element pivotally attached to the guide and arranged downstream of the sealing device along a welded portion of the packaging 10material (Figs. 1-5; via testing device 3, blade 11, force sensor 14, displacement sensor 18, and the shown pivoting element as annotated on the figure below); a biasing member configured to bias the detection element outwardly from the guide; and a detector configured to detect the detection element that is pushed out from the welded portion (via detection elements 14, 17, and 18).
  
    PNG
    media_image1.png
    758
    755
    media_image1.png
    Greyscale

Regarding claim 203: wherein the detector comprises a proximity sensor that is configured to detect a proximity of a tip of the detection element (via sensors 14, 17, and/or 18 configured to detect movement and distance of blade 11, including the tip portion).

 	Regarding claim 4: wherein the tip of the detection 25element is configured to protrude convexly protruding toward the welded portion (claim 9; “a cutting blade (11) of the seam testing device (3) and a separating force (F) and/or a change in position of the cutting blade is detected during the slitting by means of a sensor (14, 17, 18)”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited arts in PTO-892 suggest the use of adjusting pivoting elements attached to the guiding means of the sheet on a form, fill, and seal machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731